DETAILED ACTION
Claim(s) 10-18 are pending for consideration following applicant’s preliminary amendment filed 6/05/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kasama et al. (WO 2016076111; it is noted that English equivalent US Patent 10453723 is discussed below) is considered the closest prior art.  Kasama teaches a gas purge port attached to an access opening 45 in a storing container 1 in which a storing space is formed by a container main body 2 and a lid body 3 (Figure 1 especially), the container main body 2 having a container main body opening portion 21 in one end portion, the lid body 3 being attachable to and detachable from the container main body opening portion and capable of blocking the container main body opening portion (col. 5, line 63 – col. 6, line 4), and the access opening 45 being formed in at least one of the container main body and the lid body (formed in the main body; Figure 1) and capable of allowing communication between a space outside the storing container and the storing space (col. 7, lines 11-19), the gas purge port comprising: a pipe-shaped ventilation path forming portion 400C (Figures 9 and 10 especially) where a ventilation path capable of allowing ventilation between the outside of the storing container and the storing space is formed (col. 7, lines 51-67); a check valve member (500C; Figure 9 especially) having a spring 501C and a valve body 502C biased by the spring and limiting a gas flow direction in the ventilation path to a certain direction (the upward direction shown in Figure 10); and a seal face (the downwardly facing face of 200 surrounding pad 300C is seen to provide a “seal face” in the same manner as achieved by applicant’s downwardly facing face which surrounds the contact pad) provided in at least one of the ventilation path forming portion and a part of the gas purge port other than the ventilation path forming portion (provided in housing 200) and the check valve member and coming into close contact with a gas injection port 800B (in at least the same manner as achieved by applicant’s valve member which does not directly contact the gas injection port), wherein the seal face is provided with a close contact pad 300C constituted by an elastic body (pad 300 is formed of an elastic body) for preventing gas leakage between the gas injection port and the seal face (best shown in Figure 8B).
Kasama is silent on the material of the spring and therefore does not disclose the spring is a resin-molded spring prevented from being corroded by gas.
Kasama further does not disclose a tip end portion of the ventilation path forming portion and a filter ring having a storing space outside opening allowing communication between the ventilation path and a gas flow passage of the gas injection port abut against each other and the abutting results in airtightness between a tip end of the ventilation path forming portion and the filter ring.  Although Kasama does teach an “airtightness” between a tip end of the ventilation path forming portion 400C and the filter ring 200 (airtightness achieved via pad 300C between these elements as sown in Figure 10), Kasama does not disclose these elements abut against each other as claimed.  Furthermore, there is no teaching in the art to motivate one of ordinary skill in the art to modify Kasama to include this claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Smith et al. (US Patent 9997388) teaches a purge port for a substrate container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753